EXHIBIT UNDERTAKING AGREEMENT dated as of December 20, 2007 by LYONDELL CHEMICAL COMPANY EQUISTAR CHEMICALS, LP HOUSTON REFINING LP TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS Section 1.01. Definitions 2 Section 1.02. Accounting Terms 16 Section 1.03. Terms Generally 16 ARTICLE 2 REPRESENTATIONS AND WARRANTIES Section 2.01. Environmental and Safety Matters 17 Section 2.02. Ownership of Properties 18 Section 2.03. Subsidiaries 18 Section 2.04. Insurance 18 Section 2.05. Labor Matters 18 Section 2.06. Solvency 19 Section 2.07. Anti-Terrorism Laws. 19 ARTICLE 3 AFFIRMATIVE COVENANTS Section 3.01. Notices 19 Section 3.02. Payment of Obligations 19 Section 3.03. Preservation of Existence, Etc 20 Section 3.04. Maintenance of Properties 20 Section 3.05. Maintenance of Insurance 20 Section 3.06. Compliance with Laws 20 Section 3.07. Compliance with Environmental Laws; Environmental Reports 20 Section 3.08. Books and Records. 21 Section 3.09. Inspection Rights 21 Section 3.10. ERISA. 21 Section 3.11. Know Your Customer Requests 22 ARTICLE 4 NEGATIVE COVENANTS Section 4.01. Liens 23 Section 4.02. Investments 27 Section 4.03. Indebtedness 30 Section 4.04. Fundamental Changes 34 i Section 4.05. Dispositions 35 Section 4.06. Restricted Payments 36 Section 4.07. Change in Nature of Business 38 Section 4.08. Transactions with Affiliates 39 Section 4.09. Burdensome Agreements 40 Section 4.10. Anti-Money Laundering 42 Section 4.11. Capital Expenditures. 42 Section 4.12. Accounting Changes 43 Section 4.13. Fixed Charge Coverage Ratio 43 ARTICLE 5 UNDERTAKING AS TO SERVICER Section 5.01. Unconditional Undertaking 43 Section 5.02. Obligations Absolute 44 Section 5.03. Waivers and Acknowledgments 46 Section 5.04. Subrogation. 46 ARTICLE 6 MISCELLANEOUS Section 6.01. Notices 47 Section 6.02. No Waivers 48 Section 6.03. Amendments and Waivers 48 Section 6.04. Continuing Agreement; Assignments under Receivables Purchase Agreement 48 Section 6.05. Successors 48 Section 6.06. Governing Law; Submission to Jurisdiction 49 Section 6.07. Counterparts; Effectiveness 49 Section 6.08. WAIVER OF JURY TRIAL 49 SCHEDULE 2.01 Environmental Matters SCHEDULE 2.03 -Subsidiaries SCHEDULE 2.04 Insurance SCHEDULE 4.01(b) Existing Liens SCHEDULE 4.02(e) Investments SCHEDULE 4.05(k) Permitted Dispositions SCHEDULE 4.08(c) Transactions With Affiliates SCHEDULE 4.09 Burdensome Agreements ii UNDERTAKING AGREEMENT dated as of December 20, 2007 by each of LYONDELL CHEMICAL COMPANY (Lyondell), as Servicer and as Originator, EQUISTAR CHEMICALS, LP (Equistar), as Originator, HOUSTON REFINING LP (HRLP), as Originator and any additional Originator (Lyondell, Equistar, HRLP and any additional Originator, collectively, the Originators) from time to time party hereto, in favor of the Purchasers (as defined in the Receivables Purchase Agreement referred to below) and Citibank, N.A. (Citibank), as administrative agent and asset agent thereunder (the Agent). RECITALS LyondellBasell Receivables I, LLC (the Seller), as buyer, and the Originators, as sellers (and, in the case of Lyondell, as buyers servicer), have entered into a Receivables Sale Agreement dated as of the date hereof (the Receivables Sale Agreement), pursuant to which the Originators sell and transfer all Seller Receivables (as defined in the Receivables Sale Agreement) originated by such Originator, together with certain related assets (including collections), to the Seller. The Seller and Lyondell, as initial Servicer, have entered into the Receivables Purchase Agreement dated as of the date hereof among the Seller, Lyondell as Servicer, the Agent and the other banks and financial institutions party thereto (the Receivables Purchase Agreement).Pursuant to the Receivables Purchase Agreement, the Seller may sell to one or more of the Purchasers, as the case may be, undivided percentage ownership interests in Receivables and related assets that were acquired by the Seller from the Originators. The Agent and the Purchasers have requested that the Servicer and each Originatorprovide, and each such party is willing to provide, certain additional assurances, as set forth herein, as to the ability of each such party to perform its obligations, as Originator or as Servicer, as applicable, under the Transaction Documents, and it is therefore a condition precedent to the effectiveness of the Receivables Purchase Agreement that the Servicer and each Originator shall have executed and delivered this Agreement. NOW, THEREFORE, in consideration of the premises, and the substantial direct and indirect benefits to each Restricted Party from the financing arrangements contemplated by the Receivables Purchase Agreement and the Receivables Sale Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Originator hereby agrees as follows: 1 ARTICLE 1 Definitions Section 1.01. Definitions.(a) Terms defined in the Receivables Purchase Agreement and not otherwise defined in Section 1.01(b), have, as used herein, the respective meanings provided for therein. (b)The following terms, as used herein, have the following meanings: ABF Loan Document shall mean a Loan Document as defined in the ABF Agreement. ABF Loan Party shall mean a Loan Party as defined in the ABF Agreement. ABF Restricted Party shall mean a Restricted Party as defined in the ABF Agreement. Acquisition means the merger of BIL Acquisition Holdings Limited into Lyondell pursuant to the Acquisition Agreement. Acquisition Agreement means that certain Agreement and Plan of Merger, dated as of July 16, 2007, by and among the Company, BIL Acquisition Holdings Limited and Lyondell. Anti-Terrorism Laws means: (a) the Executive Order No. 13224 of September 23, 2001 blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support Terrorism; (b) the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known as the USA Patriot Act); (c) the Money Laundering Control Act of 1986, Public Law 99-570; (d) the International Emergency Economic Powers Act, 50 U.S.C. 1701 et seq, and the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq, and any Executive Order or regulation promulgated thereunder and administered by the Office of Foreign Assets Control of the U.S. Department of the Treasury; and (e) any similar law enacted in the United States of America subsequent to the date of this Agreement. 2 Anti-Terrorism Party meansany person listed: (a) in the Annex to Executive Order No. 13224 on Terrorist Financing, effective September 2001; (b) on the "Specially Designated Nationals and Blocked Persons" list maintained by the Office of Foreign Assets Control of the U.S. Department of the Treasury; (c) in any successor list to either of the foregoing; or (d) any person or entity that commits, threatens or conspires to commit or supports "terrorism" as defined in Executive Order No. 13224 on Terrorist Financing, effective September 2001. Attributable Indebtedness means, on any date, in respect of any Capitalized Lease of any Person, the capitalized amount thereof of any liability that would be required to appear on a balance sheet of such Person prepared as of such date in accordance with GAAP. Capital Expenditures has the meaning specified in the Senior Facility Credit Agreement. Capitalized Leases means all leases which, in accordance with GAAP, are recorded as capitalized leases; provided that for all purposes hereunder the amount of principal obligations under any Capitalized Lease shall be the Attributable Indebtedness related thereto. Carry-Forward Amount has the meaning specified in Section 4.11. Cash Equivalents means any of the following types of Investments, to the extent owned by any Restricted Party: (a)time deposits or demand deposits in local currencies held by it from time to time in the ordinary course of business; (b)an obligation, maturing within two years after the date of its acquisition, issued or guaranteed by the United States of America, Australia, Switzerland, Japan, Canada or any state which was a member state of the European Union, on December31, 2003 or an instrumentality or agency thereof, (c)a certificate of deposit or bankers acceptance, maturing within one year after the date of its acquisition, issued by any Lender, or a U.S. national or state bank or trust company or a European, Canadian, Australian, Swiss or Japanese bank, in each case having capital, surplus and undivided profits of at least $100,000,000 and whose long-term unsecured debt has a rating of A or better by S&P or A2 or better by Moodys or the equivalent rating by any other nationally recognized rating agency, (d)commercial paper, maturing within one year after the date of its acquisition, which has a rating of A1 or better by S&P or P1 or better byMoodys, or the equivalent rating by any other nationally recognized rating agency, 3 (e)repurchase agreements and reverse repurchase agreements with an outstanding term not in excess of one year after the date of its acquisition with any financial institution which has been elected as a primary government securities dealer by the Federal Reserve Board or in respect of instruments set forth in clauses (c) or (d) above of the credit quality set forth in such applicable clause, (f)Money Market preferred stock maturing within six months after the date of its acquisition or municipal bonds issued by a corporation organized under the laws of any state of the United States, Australia, Japan, Canada, Switzerland or any state which was a member state of the European Union on December31, 2003 or an instrumentality or agency thereof, which has a rating of A or better by S&P or Moodys or the equivalent rating by any other nationally recognized rating agency, (g)tax exempt floating rate option tender bonds backed by letters of credit issued by a national or state bank whose long-term unsecured debt has a rating of AA or better by S&P or Aa2 or better by Moodys or the equivalent rating by any other nationally recognized rating agency, and (h)shares of any fund holding assets consisting (except for de minimis amounts) of the type specified in clauses (b) through (g) above. CERCLA means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as subsequently amended. Change in Law means, the introduction of, or any change in or in the interpretation of, any law, treaty or governmental rule, regulation or order or the compliance with any guideline, request or directive from any Governmental Authority (whether or not having the force of law). Consolidated EBITDA means, with respect to the Company and its Restricted Subsidiaries, for any Test Period, the sum, without duplication, of: (1)Consolidated Net Income, and (2)to the extent such Consolidated Net Income has been reduced thereby, (a) all income taxes paid or accrued (other than income taxes attributable to extraordinary gains or losses), (b) Consolidated Interest Expense, (c) Consolidated Non-cash Charges, (d) the amount of net loss resulting from the payment of any premiums, fees or similar amounts that are required to bepaid under the terms of the instrument(s) governing any Indebtedness upon the repayment or other extinguishment of such Indebtedness in accordance with the terms of such Indebtedness, 4 (e) nonrecurring costs and expenses paid that are related to any expense or cost reductions that have occurred or are associated with the good faith projected cost savings described in clause (3) below; (f) management fees and merger and acquisition advisory fees paid to the Sponsor, (g) any inventory write-up in connection with purchase accounting in respect of acquisitions (including the Acquisition); and (3)the amount of net cost savings projected by the Company in good faith to be realized by specified actions taken prior to or during such period; provided that (x) such cost savings are reasonably identifiable and factually supportable, (y) such actions have been taken or are to be taken within twelve months of the date or determination to take such action and the benefit is expected to be realized within twelve months of taking such action, and (z) the aggregate amount of such cost savings added pursuant to this clause (3) shall not exceed $150,000,000 during such Test Period. Consolidated Interest Expense means, with respect to the Company and its Restricted Subsidiaries and for any period, the sum of, without duplication: (1) the interest expense (including yield expense in the case of any Securitization Transaction) in respect of Financial Indebtedness, including: (a) any amortization of debt discount, (b) all capitalized interest, and (c) the interest portion of any deferred payment obligation, but excluding, in each case, any amortization or write-off of deferred financing costs and fees incurred in connection with the incurrence of any Indebtedness or Securitization Transactions; plus (2) the net amount paid (or deducting the net amount received) by the Company and its Restricted Subsidiaries in respect he relevant period under any Obligations in respect to Swap Contracts consisting of interest rate hedging arrangements or the interest rate component of currency hedging arrangements, plus 5 (3) the interest component of Capitalized Leases paid, accrued and/or scheduled to be paid or accrued during such period, lessinterest income. Consolidated Net Income shall have the meaning specified in the Senior Facility Credit Agreement. Consolidated Net Tangible Assets means, as of any date, the total amount of assets (less applicable reserves and other properly deductible items) of the Company and its Restricted Subsidiaries, as of the last day of the then most recently ended fiscal year for which financial statements have been delivered pursuant to Section 5.5 of the Receivables Purchase Agreement, after deducting therefrom (1) all current liabilities (excluding any thereof which are by their terms extendible or renewable at the option of the obligor thereon to a time more than 12 months after the time as of which the amount thereof is being computed and excluding current maturities of long term debt), and (2) all goodwill, IP Rights, unamortized debt discount and other like intangible assets. Consolidated Non-cash Charges shall have the meaning specified in the Senior Facility Credit Agreement. Contractual Obligation has the meaning specified in the Senior Facility Credit Agreement. Disposition or Dispose means the sale, transfer, license, lease or other disposition (including any sale and leaseback transaction and any sale or issuance of Equity Interests) of any property by any Person, including any sale, assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable or any rights and claims associated therewith. Disqualified Equity Interests means that portion of any Equity Interest which, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable), or upon the happening of any event, matures or is mandatorily redeemable (other than redeemable only for Equity Interests of such Person that is not itself a Disqualified Equity Interest), pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, on or prior to the date that is ninety-one (91) days after the Commitment Termination Date, provided, however, that any Equity Interest that would not constitute a Disqualified Equity Interest but for provisions thereof giving holders thereof the right to require such Person to purchase or redeem such Equity Interest upon the occurrence of a change of control occurring prior to the date that is ninety-one (91) days after the Commitment Termination Date shall not constitute a Disqualified Equity Interest. Notwithstanding the preceding sentence, only the portion of such Equity Interest which so matures or is mandatorily redeemable or is so convertible orexchangeable prior to the date that is ninety-one (91) days after the Commitment Termination Date shall be so deemed a Disqualified Equity Interest.The amount of any Disqualified Equity Interest that does not have a fixed redemption, repayment or repurchase price will be calculated in accordance with the terms of such Disqualified Equity Interest as if such Disqualified Equity Interest were redeemed, repaid, converted or repurchased on any date on which the amount of such Disqualified Equity Interest is to be determined pursuant hereto; provided, however, that if such Disqualified Equity Interest could not be required to be redeemed, repaid, converted or repurchased at the time of such determination, the redemption, repayment or repurchase price will be the book value of such Disqualified Equity Interest as reflected in the most recent financial statements of such Person. 6 Environmental Laws means the common law and any and all Federal, state, local, and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees, permits, licenses, agreements or governmental restrictions relating to pollution, the protection of the environment, the generation, treatment, storage, transport, distribution, handling or recycling of Hazardous Materials or the presence, Release or threat of Release of Hazardous Materials and, to the extent relating to exposure to Hazardous Materials, human health and to workplace health and safety. Environmental Permits means any permit, approval, identification number, license or other authorization required under any Environmental Law. Excluded Capital Expenditures has the meaning specified in the Senior Facility Credit Agreement. Existing Notes means, collectively, the $615,000,000 8⅜% Senior Notes due 2015 of the Company, the 500,000,000 8⅜% Senior Notes due 2015 of the Company and the $300,000,000 8.10% Guaranteed Notes due 2027 of Basell Finance, the 10% Senior Secured Notes due 2013 of Lyondell, the 8% Senior Unsecured Notes due 2014 of Lyondell, the 8% Senior Unsecured Notes due 2016 of Lyondell, the 6.875% Senior Unsecured Notes due 2017 of Lyondell, the 10% Debentures due 2010 of Lyondell, the 9.8% Debentures due 2020 of Lyondell, the 10⅝% Senior Unsecured Notes due 2008 of Equistar, the 101/8% Senior Unsecured Notes due 2011 of Equistar, the 7.55% Debentures due 2026 of Equistar, the 7⅝% Senior Notes due 2026 of Millennium America Inc. and the 8% Unsecured Notes due 2009 of Equistar, in each case to the extent outstanding on the Closing Date and the 4% Convertible Debentures due 2023 of Millennium Chemicals Inc. (to the extent not converted on the Closing Date). FCC Period shall have the meaning specified in Section 4.13 Financial Indebtedness shall have the meaning specified in the Senior Facility Credit Agreement. 7 Fixed Charge Coverage Ratio means, with respect to any FCC Period, the ratio of (A) Consolidated EBITDA for such FCC Period minus Capital Expenditures made during such FCC Period to (B): (x)Consolidated Interest Expense; plus (y)the sum of (a)the amount of all dividend payments on any series of preferred stock (other than dividends paid in Qualified Equity Interests and other than dividends paid to the Company or to a Restricted Subsidiary) paid or accrued, plus (b)tax actually paid in cash by the Company or any Restricted Subsidiary and attributable to the items referred to in paragraph (a) of this clause (y), plus (z) the principal amount of all scheduled amortization payments on all Financial Indebtedness (including the principal component of all Capitalized Leases); provided that the Fixed Charge Coverage Ratio shall be calculated for the FCC Period ending (i) March 31, 2008 based on the Consolidated Interest Expense and amortization payments referred to in clauses (x) and (z) above for each full fiscal quarter ending after the Closing Date multiplied by four, (ii) June 30, 2008 based on the sum of the Consolidated Interest Expense and amortization payments referred to in clauses (x) and (z) above for each full fiscal quarter ending after the Closing Date multiplied by two and (iii) September 30, 2008 based on the sum of the Consolidated Interest Expense and amortization payments referred to in the clauses (x) and (z) above for each full fiscal quarter ending after the Closing Date multiplied by 4/3. Guarantee means, as to any Person, without duplication, (a) any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other monetary obligation payable or performable by another Person (the primary obligor) in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other monetary obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other monetary obligation of the payment or performance of such Indebtedness or other monetary obligation, (iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other monetary obligation, or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other monetary obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part), or (b) any Lien on any assets of such Person securing any Indebtedness or other monetary obligation of any other Person, whether or not such Indebtedness or monetary other obligation is assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain such Lien); provided that the term Guarantee shall not include endorsements for collection or deposit, in either case in the ordinary course of business, or customary and reasonable indemnity obligations in effect on the Closing Date or entered into in connection with any acquisition or disposition of assets permitted under this Agreement (other than such obligations with respect to Indebtedness).The amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.The term Guarantee as a verb has a corresponding meaning. 8 Hazardous Materials means all materials, chemicals, substances, wastes, pollutants, contaminants, constituents and compounds of any nature or in any form, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas or mold that are regulated pursuant to, or can give rise to liability under, any applicable Environmental Law. Holding Company means, in relation to a company, corporation or other legal entity, any other company, corporation or other legal entity in respect of which the former company, corporation or other legal entity is a Subsidiary. Indebtedness means, as to any Person at any time, without duplication, all of the following: (a) all obligations of such Person for borrowed money and all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments; (b) the maximum amount (after giving effect to any prior drawings or reductions which may have been reimbursed) of all outstanding letters of credit (including standby and commercial), bankers acceptances, bank guaranties, surety bonds, performance bonds and similar instruments issued or created by or for the account of such Person; (c) net obligations of such Person under any Swap Contract; (d) all obligations of such Person issued or assumed as the deferred purchase price of property that is due more than six months after taking delivery of such property, all conditional sale obligations and all obligations under any title retention agreement (but excluding trade accounts payable and other accrued liabilities arising in the ordinary course of business that are not overdue by 90days or more or are being contested in good faith by appropriate proceedings promptly instituted and diligently conducted); 9 (e) all obligations of any third party of the type referred to in clauses (a), (b), (c), (d), (f) and (h)of this definition which are secured by any lien on any property or asset of such Person, the amount of such obligation being deemed to be the lesser of the fair market value of such property or asset or the amount of the obligation so secured; (f) all Receivables Financings, Securitization Transactions and obligations under Asset Backed Credit Facilities (each as defined under the Senior Facility Credit Agreement); (g) all Disqualified Equity Interests issued by such Person or preferred stock issued by a Restricted Subsidiary of such Person with the amount of Indebtedness represented by such Disqualified Equity Interests or preferred stock being equal to the greater of its voluntary or involuntary liquidation preference and its maximum fixed repurchase price, but excluding accrued dividends, if any. For purposes hereof, the maximum fixed repurchase price of any Disqualified Equity Interests or preferred stock which do not have a fixed repurchase price shall be calculated in accordance with the terms of such Disqualified Equity Interests or preferred stock as if such Disqualified Equity Interests or preferred stock were purchased on any date on which Indebtedness shall be required to be determined pursuant to the this Agreement, and if such price is based upon, or measured by, the fair market value of such Disqualified Equity Interests or preferred stock, such fair market value shall be determined reasonably and in good faith by the Board of Directors of the issuer of such Disqualified Equity Interests or preferred stock; and (h) all Capitalized Leases of such Person; if and to the extent that the foregoing would constitute indebtedness or a liability in accordance with GAAP; and (i) to the extent not otherwise included above, all Guarantees of any third partys Indebtedness in respect of any of the foregoing clauses. Notwithstanding the foregoing, Indebtedness shall not include: (1) advances paid by customers in the ordinary course of business for services or products to be provided or delivered in the future, (2) deferred taxes, (3) unsecured indebtedness of such Person incurred to finance insurance premiums in a principal amount not in excess of the insurance premiums to be paid by such Person and its Restricted Subsidiaries for a three-year period beginning on the date of any incurrence of such indebtedness, (4)Indebtedness owed or incurred by any Restricted Subsidiary whose activities are limited to holding shares in Joint Venture(s) (but only to the extent that (a)the creditors under the relevant agreement have no recourse tothe Company other than such Restricted Subsidiary; and (b)the recourse those creditors have to such Restricted Subsidiary is limited to the proceeds (if any) of dividends received by such Restricted Subsidiary in respect of such Restricted Subsidiarys investment in such Joint Venture), 10 (5) non-recourse Indebtedness permitted by Section 4.03(s)collateralized by any Limited Recourse Stock Pledge or any non-recourse guarantee given solely to support such pledge, (6) any Indebtedness which has been defeased in accordance with GAAP or defeased pursuant to the deposit of cash or government obligations (in an amount sufficient to satisfy all such Indebtedness at the stated maturity thereof or redemption, as applicable, and all payments of interest and premium, if any) in a trust or account created or pledged for the sole benefit of the holders of such Indebtedness, and subject to no other Liens, and other applicable terms of the instrument governing such Indebtedness or (7) Indebtedness for which irrevocable notice of redemption has been duly given and for which redemption money in the necessary amount has been irrevocably deposited with the applicable trustee or paying agent in trust for the holders of such Indebtedness. Notwithstanding the foregoing, any accrual of interest, accrual of dividends, the accretion of value, the obligation to pay commitment fees and the payment of interest in the form of Indebtedness shall not be Indebtedness for the purposes of Section 4.03 only. Indemnified Parties has the meaning specified in Section 5.01. Investment means, with respect to any Person, any direct or indirect loan or other extension of credit (including a guarantee) or capital contribution (with respect to such loan, extension of credit or capital contribution, by means of any transfer of cash or other property to others or any payment for property or services for the account oruse of others), or any purchase or acquisition by such Person of any Equity Interest, bonds, notes, debentures or other securities or other Indebtedness issued by, any other Person.Investment excludes (i) extensions of trade credit, (ii) commissions, loans, advances, fees and compensation paid in the ordinary course of business to officers, directors and employees, and (iii) reimbursement or payment obligations in respect of letters of credit and tender, bid, performance, government contract, surety and appeal bonds, in each case solely with respect to obligations of any Restricted Party or any ABF Restricted Party in accordance with the normal trade practices of such Restricted Party or ABF Restricted Party.For the purposes of Section 4.06, (1) Investment shall include and be valued at the fair market value of the net assets of any Restricted Subsidiary of a Transaction Party or ABF Loan Party at the time that such Restricted Subsidiary is designated an Unrestricted Subsidiary and shall exclude the fair market value of the net assets of any Unrestricted Subsidiary at the time that such UnrestrictedSubsidiary is designated a Restricted Subsidiary of a Transaction Party or ABF Loan Party; and 11 (2)the amount of any Investment in any Person is the original cost of such Investment plus the cost of all additional Investments therein by the Restricted Parties, without any adjustments for increases or decreases in value, or write-ups, write-downs or write-offs with respect to such Investment, reduced by the payment of dividends or distributions in connection with such Investment or any other amounts received in respect of such Investment; provided that no such payment of dividends or distributions or receipt of any such other amounts shall reduce the amount of any Investment if such payment of dividends or distributions or receipt of any such amounts would be included in Consolidated Net Income (as defined in the Senior Facility Credit Agreement). If any Restricted Party sells or otherwise disposes of any voting Equity Interests of any direct or indirect Restricted Subsidiary of an Originator such that, after giving effect to any such sale or disposition, the Originators do not own, directly or indirectly, greater than 50% of the outstanding common Equity Interests of such Restricted Subsidiary, such Restricted Party will be deemed to have made an Investment on the date of any such sale or disposition equal to the fair market value of the voting Equity Interests of such Restricted Subsidiary not sold or disposed of. IP Rightshas the meaning specified in the Senior Facility Credit Agreement. Joint Venture means any joint venture entity, whether a company, unincorporated firm, association, partnership or any other entity which, in each case, is not a Subsidiary of a Restricted Party or an ABF Restricted Party but in which a Restricted Party or an ABF Restricted Party has a direct or indirect equity or similar interest. Junior Financing has the meaning specified in the Senior Facility Credit Agreement. JV Investor has the meaning specified in Section 4.03. Laws means, as to any Person, collectively, all international, foreign, federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental Authority charged with the enforcement, interpretation or administration thereof, and all applicable administrative orders, directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental Authority, in each case binding on such Person or to which such Person or any of its property or assets is subject. 12 Limited Recourse Stock Pledge means the pledge of the Equity Interests in any joint venture or any Subsidiary (the Pledged Subsidiary) to secure non-recourse debt of such joint venture or such Pledged Subsidiary, the activities of which are solely limited to making and managing Investments, and owning Equity Interests, in such joint venture or Pledged Subsidiary, but only for so long as its activities are so limited. Management Agreement means the Management Agreement dated as of December 11, 2007 between, among others, the Company and certain of its Subsidiaries and Nell Limited, as in effect on the Closing Date. Material Adverse Effect means (a) a material adverse effect on the business, operations, assets, liabilities (actual or contingent) or financial condition of the Company and its Restricted Subsidiaries (taken as a whole), (b) a material adverse effect on the ability of the Transaction Parties (taken as a whole) to perform their respective payment obligations under any Transaction Document to which any Transaction Party is a party or (c) a deficiency in the rights and remedies of the Purchasers under the Transaction Documents (taken as a whole) which is materially adverse to the Purchasers. Moodys means Moodys Investors Service, Inc. and any successor thereto. Obligations has the meaning set forth in Section 5.01 hereof. Parent means BI Sr.l., a Socit responsabilit limite incorporated under the laws of the Grand Duchy of Luxembourg. PBGC Settlement means the settlement agreement between Lyondell and the Pension Benefit Guaranty Corporation (or any successor entity) as amended, modified, restated or replaced from time to time. Permitted Acquisition has the meaning set forth inSection 4.02(g) hereof. Permitted Business means any business which is the same, similar, related or complementary to the businesses in which the Restricted Parties or ABF Restricted Parties were engaged on the Closing Date (including, for the avoidance of doubt, following consummation of the Acquisition), except to the extent that after engaging in any new business, the Restricted Parties and the ABF Restricted Parties, taken as a whole, remain substantially engaged in similar or related lines of business as were conducted by them on the Closing Date. Permitted Joint Venture means (1)any person that is not a Subsidiary of an Originator or an ABF Loan Party that such Originator or an ABF Loan Party has a direct or indirect ownership interest in that is engaged in a Permitted Business or (2)any entity through which an Originator or an ABF Loan Party has an ownership interest as described in clause (1), in the case of (1) and (2), for which the Sponsor (as defined in the Senior Facility Credit Agreement) does nothold an ownership interest (other than through its ownership interest in the Originator or an ABF Loan Party). 13 Qualified Equity Interests means any Equity Interest that is not a Disqualified Equity Interest. Real Property means, collectively, all right, title and interest (including any leasehold, easement, mineral or other estate) in and to any and all parcels of or interests in real property owned, leased or operated by any Person, whether by lease, license or other means, together with, in each case, all easements, hereditaments and appurtenances relating thereto, all improvements and appurtenant fixtures and equipment, all general intangibles and contract rights and other property and rights incidental to the ownership, lease or operation thereof. Release means any spilling, leaking, seepage, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, disposing, depositing, dispersing or migrating in, into, onto or through the Environment. Restricted Party means each Originator and each of its Restricted Subsidiaries. Restricted Payment means (1) a declaration or payment of any dividend or the making of any distribution, other than dividends or distributions payable in Qualified Equity Interests of the Company and dividends or distributions payable solely to the Company or a Restricted Subsidiary, and other than pro rata dividends or other distributions made by a Subsidiary that is not a wholly-owned Subsidiary to minority shareholders (or owners of an equivalent interest in the case of a Subsidiary that is an entity other than a corporation), on or in respect of shares of a
